DETAILED ACTION
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16189631.1, filed on 09/20/2016.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3, 5, 7, 9-12, 15, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMullen (US 4,217,722).	
a. Regarding claim 1, McMullen teaches an ecdysozoans trap 10 comprising a floor 14, a roof 12, vertical walls 18 and at least one interior surface of the roof coated of sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the roof comprises at least two distinct slopes and/or said floor comprises at least two distinct and successive slopes. A further embodiment of McMullen teaches roof 64 comprises at least two distinct slopes [upper sheet portion 64 which, as viewed in FIG. 12, is of generally M-shape configuration, col. 5 lines 41-43] for the purpose of providing an insect trap with an upper sheet member that comprises distinct slopes forming a pair of trapping areas having an adhesive material affixed thereto so insects are trapped by engagement of their backs with the adhesive secured to the upper sheet member portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include the roof that comprises at least two distinct slopes as further taught by McMullen because doing so would have provided an insect trap with an upper sheet member that comprises distinct slopes forming a pair of trapping areas having an adhesive material affixed thereto so insects are trapped by engagement of their backs with the adhesive secured to the upper sheet member portion.  
b. Regarding claim 3, McMullen teaches the trap of claim 1 wherein sticky substance 16 is tacky glue or double-sided adhesive tape [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67].
	c. Regarding claim 5, McMullen teaches the trap of claim 1.  McMullen further teaches the trap comprises a rigid material, preferably plastic, wood, high density cardboard, metal, glass, polystyrene, plaster, or combinations thereof [material such as card board, plastic or wood, col. 2 lines 51-52].
d. Regarding claim 7, McMullen teaches the trap of claim 1 wherein said trap is an elongated strip [FIGS. 1-2]. McMullen does not specifically teach an elongated strip ranging from 2 cm to 500 cm length. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated strip taught by McMullen to include ranging from 2 cm to 500 cm length because doing so would have provided a length suitable to accommodate ecdysozoans of different sizes and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
e. Regarding claim 9, McMullen teaches the trap of claim 1. McMullen further teaches the trap is a circular trap [FIGS. 4-5]. McMullen does not specifically teach a circular trap ranging from 2 cm to 15 cm in diameter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circular trap taught by McMullen to include ranging from 2 cm to 15 cm in diameter because doing so would have provided a diameter suitable to accommodate ecdysozoans of different sizes and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
f. Regarding claim 10, McMullen discloses the trap of claim 1, wherein said trap comprises openings [opening between 12 and 14 FIG. 3] sufficiently large for ecdysozoans to enter said trap [a front opening of the trap of 1/8 inch to 1/2 inch produce optimum results in trapping German cockroaches of various sizes and other insects commonly found in and around houses and like structures col. 3 lines 17-20, FIG. 3].
g. Regarding claim 11, McMullen discloses the trap of claim 1 having openings that range from 0.1 mm to 20 mm high [a front opening of the trap of 1/8 inch to 1/2 inch produce optimum results in trapping German cockroaches of various sizes and other insects commonly found in and around houses and like structures col. 3 lines 17-20, FIG. 3].
h. Regarding claim 12, McMullen teaches the trap of claim 1 having roof 64 that has a first slope and a second slope [upper sheet portion 64 which, as viewed in FIG. 12, is of generally M-shape configuration, col. 5 lines 41-43]. McMullen does not specifically teach the roof has a first slope that describes an angle ranging from about 0.05° to about 0.2° from the floor and the second slope describes an angle ranging from about 0.1° to about 0.5° from the floor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include a first slope that describes an angle ranging from about 0.05° to about 0.2° and the second slope describes an angle ranging from about 0.1° to about 0.5° from the floor because doing so would have provided trap dimensions suitable for trapping ecdysozoans and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
i. Regarding claim 15, McMullen teaches a method for trapping ecdysozoans comprising a floor 14, a roof 12, vertical walls 18 and at least one interior surface of the roof coated of sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the roof comprises at least two distinct slopes and/or said floor comprises at least two distinct and successive slopes. A further embodiment of McMullen teaches roof 64 comprises at least two distinct slopes [upper sheet portion 64 which, as viewed in FIG. 12, is of generally M-shape configuration, col. 5 lines 41-43] for the purpose of providing an insect trap with an upper sheet member that comprises distinct slopes forming a pair of trapping areas having an adhesive material affixed thereto so insects are trapped by engagement of their backs with the adhesive secured to the upper sheet member portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include the roof that comprises at least two distinct slopes as further taught by McMullen because doing so would have provided an insect trap with an upper sheet member that comprises distinct slopes forming a pair of trapping areas having an adhesive material affixed thereto so insects are trapped by engagement of their backs with the adhesive secured to the upper sheet member portion.
j. Regarding claim 17, McMullen teaches the method of claim 15 wherein sticky substance 16 is tacky glue or double-sided adhesive tape [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67].
k. Regarding claim 18, McMullen teaches the method of claim 15 having roof 64 that has a first slope and a second slope [upper sheet portion 64 which, as viewed in FIG. 12, is of generally M-shape configuration, col. 5 lines 41-43]. McMullen does not specifically teach the roof has a first slope that describes an angle ranging from about 0.05° to about 0.2° from the floor and the second slope describes an angle ranging from about 0.1° to about 0.5° from the floor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include a first slope that describes an angle ranging from about 0.05° to about 0.2° and the second slope describes an angle ranging from about 0.1° to about 0.5° from the floor because doing so would have provided trap dimensions suitable for trapping ecdysozoans and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

4. 	Claims 2 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMullen (US 4,217,722) as applied to claims 1 and 15 above, and further in view of Lefkowitz et al. (US Patent Publication 2013/0312313).
	a. Regarding claim 2, McMullen teaches the trap according to claim 1 having roof 12. McMullen does not specifically teach the roof is concave. Lefkowitz teaches the roof is concave [FIG. 1] for the purpose of providing an insect trap that includes an adhesive disposed on an inner trapping surface of a concave roof within a cavity so insects that travel through the cavity become trapped in the adhesive. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include the concave roof as taught by Lefkowitz because doing so would have provided an insect trap that includes an adhesive disposed on an inner trapping surface of a concave roof within a cavity so insects that travel through the cavity become trapped in the adhesive. 
b. Regarding claim 16, McMullen teaches the method according to claim 15 having roof 12. McMullen does not specifically teach the roof is concave. Lefkowitz teaches the roof is concave [FIG. 1] for the purpose of providing an insect trap that includes an adhesive disposed on an inner trapping surface of a concave roof within a cavity so insects that travel through the cavity become trapped in the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include the concave roof as taught by Lefkowitz because doing so would have provided an insect trap that includes an adhesive disposed on an inner trapping surface of a concave roof within a cavity so insects that travel through the cavity become trapped in the adhesive.

5. 	Claims 4, 8, 13, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMullen (US 4,217,722) as applied to claims 1 and 15 above, and further in view of Gray (US 4,031,654).
	a. Regarding claim 4, McMullen teaches the trap of claim 1 having sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the sticky substance comprises at least one attractive agent. Gray teaches sticky substance 3 comprises at least one attractive agent 4 [attractant substances such as sex pheromones may be used col. 3 lines 40-42; Attractant means 4 may be mixed with or applied directly to adhesive material 3 col. 3 lines 51-54] for the purpose of providing an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include the sticky substance comprises at least one attractive agent as taught by Gray because doing so would have provided an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive.
b. Regarding claim 8, McMullen teaches the trap of claim 1 wherein said trap comprises an opening side [opening between 12 and 14 FIG. 3]. McMullen does not specifically teach two opening sides on each side of a longitudinal axis. Gray teaches two opening sides on each side of a longitudinal axis [FIGS. 6-7] for the purpose of providing openings that allow ecdysozoans enter the chamber from either side and contact the adhesive surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include two opening sides on each side of a longitudinal axis as taught by Gray because doing so would have provided openings that allow ecdysozoans enter the chamber from either side and contact the adhesive surface.
c. Regarding claim 13, McMullen teaches the trap of claim 1 having sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the sticky substance comprises at least one sexual attractant or pheromone. Gray teaches sticky substance 3 comprises at least one sexual attractant or pheromone 4 [attractant substances such as sex pheromones may be used col. 3 lines 40-42; Attractant means 4 may be mixed with or applied directly to adhesive material 3 col. 3 lines 51-54] for the purpose of providing an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include the sticky substance comprises at least one sexual attractant or pheromone as taught by Gray because doing so would have provided an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive.
d. Regarding claim 19, McMullen teaches the method of claim 15 having sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the sticky substance comprises at least one attractive agent. Gray teaches sticky substance 3 comprises at least one attractive agent 4 [attractant substances such as sex pheromones may be used col. 3 lines 40-42; Attractant means 4 may be mixed with or applied directly to adhesive material 3 col. 3 lines 51-54] for the purpose of providing an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include the sticky substance comprises at least one attractive agent as taught by Gray because doing so would have provided an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive.
e. Regarding claim 20, McMullen teaches the method of claim 15 having sticky substance 16 [a tacky coating such as applied to flypaper, or any other suitable adhesive providing a sticky surface, is adhered to the inner face of upper sheet portion 12 as indicated at 16, and is substantially co-extensive with the length and width thereof, col. 2 lines 63-67]. McMullen does not specifically teach the sticky substance comprises at least one sexual attractant or pheromone. Gray teaches sticky substance 3 comprises at least one sexual attractant or pheromone 4 [attractant substances such as sex pheromones may be used col. 3 lines 40-42; Attractant means 4 may be mixed with or applied directly to adhesive material 3 col. 3 lines 51-54] for the purpose of providing an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McMullen to include the sticky substance comprises at least one sexual attractant or pheromone as taught by Gray because doing so would have provided an ecdysozoans trap coated with an adhesive containing an insect attractant such that ecdysozoans in search of the attractant cannot avoid contacting and becoming immobilized on the adhesive.

6. 	Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMullen (US 4,217,722) as applied to claim 1, and further in view of Nishimura et al. (US 4,044,495).	 
a. Regarding claim 6, McMullen teaches the trap of claim 1 having the inner surface. McMullen does not specifically teach the trap has a rough inner surface. Nishimura teaches trap 1 has a rough inner surface 3 [coarse-surfaced stepping plates col. 3 line 46; The stepping plate may have a rough-surface col. 2 lines 61-62] for the purpose of providing a rough sloping floor to enable ecdysozoans to crawl up easily, to prevent them from becoming cautious when entering the container and also to prevent them from escaping from the interior of container after they have been captured. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include a rough inner surface as taught by Nishimura because doing so would have provided a rough sloping floor to enable ecdysozoans to crawl up easily, to prevent them from becoming cautious when entering the container and also to prevent them from escaping from the interior of container after they have been captured.
b. Regarding claim 14, McMullen teaches the trap of claim 1 having the inner floor 14. McMullen does not specifically teach the trap has a rough inner floor. Nishimura teaches trap 1 has a rough inner floor 3 [coarse-surfaced stepping plates col. 3 line 46; The stepping plate may have a rough-surface col. 2 lines 61-62] for the purpose of providing a rough sloping floor to enable ecdysozoans to crawl up easily, to prevent them from becoming cautious when entering the container and also to prevent them from escaping from the interior of container after they have been captured. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by McMullen to include a rough inner floor as taught by Nishimura because doing so would have provided a rough sloping floor to enable ecdysozoans to crawl up easily, to prevent them from becoming cautious when entering the container and also to prevent them from escaping from the interior of container after they have been captured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY R LARSEN/Examiner, Art Unit 3643